Opinion issued January 27, 2015




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00915-CR
                             ———————————
                    JOSHUA BOOKER-LOMAX, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                        Trial Court Case No. 13-17252


                           MEMORANDUM OPINION

      Appellant, Joshua Booker-Lomax, pleaded guilty to the state jail felony

offense of evading arrest. See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(A) (West

Supp. 2014). In accordance with appellant’s plea-bargain agreement with the

State, the trial court found sufficient evidence to find appellant guilty, but deferred
making any finding regarding appellant’s guilt and placed appellant on community

supervision for a period of three years. See TEX. CODE CRIM. PROC. ANN. art.

42.12 § 5(a) (West Supp. 2014).       The State then filed a motion to adjudicate

appellant’s guilt. See id. §§ 5(b), 21(e). Appellant pleaded true to the first alleged

violation of the terms of his community supervision. The trial court found the

allegation true, adjudicated appellant guilty, and sentenced appellant to two years’

imprisonment. See id. §§ 5(b), 21(b), 23. Appellant timely filed a notice of

appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).




                                          2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Jack Lawrence must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4